ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Raytheon Company Intelligence,               )       ASBCA Nos. 59459, 59460, 59461
 Information and Services                    )
                                             )
Under Contract No. NNG 1OXA03C               )

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     Sarah B. Gleich, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Samuel W. Morris, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 13 January 2015



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59459, 59460, 59461, Appeals of
Raytheon Company Intelligence, Information and Services, rendered in conformance
with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals